UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2009 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-22239 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes¨Nox As of July15, 2009, there were 45,184,679 shares of the Registrant’s Common Stock outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Unaudited Consolidated Condensed Financial Statements: Unaudited Consolidated Condensed Balance Sheets as of June 30, 2009 and December 31, 2008 3 Unaudited Consolidated Condensed Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2009 and 2008 4 Unaudited Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 5 Notes to Unaudited Consolidated Condensed Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 21 ITEM1A. Risk Factors 21 ITEM4. Submission of Matters to a Vote of Security Holders 23 ITEM5. Other Information 23 ITEM6. Exhibits 25 Signatures 26 2 PART I. FINANCIAL INFORMATION Item1.Unaudited Consolidated Condensed Financial Statements AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (Amounts in thousands, except share and per-share data) June 30, December 31, 2008 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for bad debts and customer credits of $1,394 and $1,277 at June 30, 2009 and December 31, 2008, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Investment and other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenues Total current liabilities Non-current liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $0.001 par value; 11,445,187 shares authorized; none outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized and 45,184,679 and 45,219,679 shares issued and outstanding, respectively 45 45 Additional paid-in capital Unrealized gain from investment — Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Amounts in thousands, except per-share data) Three Months Ended June30, Six Months Ended June 30, Net revenues: Lead fees $ Advertising Other revenues 75 41 78 Total net revenues Cost of revenues (excludes depreciation of $197 and $279 for the three months ended June 30, 2009 and 2008, respectively and $450 and $598 for the six months ended June 30 2009 and 2008, respectively) Gross profit Operating expenses: Sales and marketing Technology support General and administrative Patent litigation settlement ) — ) ) Goodwill impairment — — Total operating expenses Operating loss ) Interest and other income Provision for income taxes — Loss from continuing operations ) Discontinued operations, net 69 Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations, net — Basic and diluted loss per common share $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Unrealized loss from investment — ) — ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. 4 AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for bad debts Provision for customer credits Gain on sale of AVV business ) ) Share-based compensation Loss on goodwill impairment — Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Investment and other non-current assets ) 85 Accounts payable ) Accrued expenses and other liabilities ) ) Deferred revenues ) Non-current liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Maturities of short-term investments — Purchases of short-term investments — ) Purchases of property and equipment ) ) Proceeds from sale of AVV business Proceeds from sale of available-for-sale investment — Net cash provided by investing activities Cash flows from financing activities: Proceeds from exercise of stock options and awards issued under the employee stock purchase plan — Net cash provided by financing activities — Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 AUTOBYTEL INC.
